Citation Nr: 0609829	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-33 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling prior to 
October 20, 2004 and 50 percent disabling thereafter.  



REPRESENTATION

Appellant represented by:	Alan J. Nuta, Esq.



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the RO.  

Thereafter, in a December 2004 rating decision, the RO 
granted an increased rating of 50 percent for PTSD, effective 
on October 20, 2004.  

The veteran was scheduled to appear for a personal hearing in 
December 2005, however, he failed to report to that hearing.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal." AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  



FINDINGS OF FACT

1.  For the period prior to October 20, 2004, the service-
connected PTSD is shown to have been manifested by a 
disability picture that more nearly approximated that of 
occupational and social impairment with reduced reliability 
and productivity due to impaired concentration and attention, 
disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships.  

2.  Beginning on October 20, 2004, the service-connected PTSD 
is shown to have been manifested by a disability picture that 
more nearly approximates that of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood and an 
inability to establish and maintain effective relationships.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 50 
percent for the service-connected PTSD prior to October 20, 
2004 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 
including Diagnostic Code 9411 (2005).  

2.  The criteria for the assignment of an evaluation of 70 
percent for the service-connected PTSD beginning on October 
20, 2004 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.132 including Diagnostic Code 9411 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in June 2004 in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate his claim for an increased rating.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believes may be relevant to his claims and 
what VA would do to assist him in the development of his 
claims.  

Although these letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated his claim in the August 1993 rating 
decision.  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In this regard, the Board notes that in a letter dated in 
October 2005, the veteran was provided notice of his 
scheduled hearing in December 2005.  However, the veteran 
failed to report and has made no additional requests for a 
personal hearing.  As such, to decide the issue on appeal 
would not be prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran is apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  



Legal Criteria

By way of history, in an August 1993 RO decision, the veteran 
was granted service connection and assigned a 30 percent 
disability evaluation.  On August 2, 2001, the RO received 
the veteran's claim for an increased rating for his service-
connected PTSD.  

In May 2002, the RO denied that claim and continued the 30 
percent rating.  The veteran filed his notice of disagreement 
in September 2002 and a statement of the case was issued in 
July 2003.  A substantive appeal was received in October 2003 
along with the veteran's request for a Board hearing.  

On October 20, 2004, the veteran was examined for rating 
purposes and based on those findings, the RO granted an 
increased rating of 50 percent for the veteran's service-
connected PTSD, effective from that date.  

The veteran is seeking an evaluation in excess of 30 percent 
for his service-connected PTSD for the period prior to 
October 20, 2004, and an evaluation in excess of 50 percent 
for the period since October 20, 2004.  He essentially 
contends that his disability is more severe than is 
contemplated by the ratings assigned for those periods.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.   

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

During the pendency of the veteran's appeal, a revised rating 
schedule for mental disabilities became effective on November 
7, 1996.  The Board notes that the veteran was advised of the 
old and new criteria for PTSD in the August 2003 SSOC.  
However, since the veteran's increased rating claim was 
received at the RO in July 2001, the new regulations are for 
application in this case.  

On and after November 7, 1996, the criteria for rating 
service-connected PTSD reads as follows:

A 30 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is applicable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2005).  

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. A score of 
41-50 involves serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals) or serious impairment in social, 
occupational functioning (e.g., no friends, unable to keep a 
job).  

A score of 51-60 involves moderate symptoms, such as flat 
affect and circumstantial speech, occasional panic attacks, 
or moderate difficulty in social or occupational functioning 
(e.g., few friends or conflicts with peers or co-workers).  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  


Analysis

The private medical records dated from 2000 to 2002 reflect 
ongoing psychiatric treatment for PTSD symptoms.  In November 
2000, the veteran's primary care physician noted that the 
veteran's PTSD had psychophysiological overlays and phobic 
behavior.  

In December 2000, the veteran was noted to have worsening 
depressive symptoms.  In September 2001, the veteran was 
reported to be medication-resistant to a variety of potent, 
sedating medications.  He was noted to have a very 
constricted life.  

In September 2002, the veteran's psychologist reported that 
the most disabling aspect of the veteran's PTSD was its 
impact on his ability to sleep.  

In February 2002, the examiner reported that the veteran 
experienced PTSD symptoms that remained essentially unchanged 
and included exaggerated startle response, hypervigilance, 
concentration difficulty, avoidance behavior, poor sleep, 
irritability and difficulty interacting with others.  The 
veteran was noted to have stopped working in June 2000 due to 
his physical difficulties.  

On mental status examination, the veteran was noted to be 
alert and maintained good eye contact.  His speech was clear, 
logical, and productive.  Mood was assessed as moderately 
anxious and depressed.  Affect was noted to be congruent with 
thought content and mood.  

The veteran denied having suicidal or homicidal ideation, 
intent, or plan.  The veteran was non-delusional and had no 
hallucinations, phobic or obsessive-compulsive phenomena.  
The veteran's cognitive functions were within normal limits 
except for difficulties of concentration and attention.  

The examiner's diagnosis was that of chronic, severe PTSD 
with chronic, severe dysthymia linked to PTSD.  The assigned 
GAF score was 60.  

On VA examination in October 2004, the veteran was noted to 
be symptomatic despite psychiatric treatment with increased 
frequency of nightmares and intrusive thoughts.  The veteran 
was noted to be unemployed.  

The examiner noted that the veteran had not experienced any 
remission of symptoms despite psychosocial support and 
medications.  

The veteran was noted to have had poor capacity to adjust and 
was unemployed at the time of the examination.  The veteran 
was noted to be able to care for his personal needs and to 
drive a car short distances.  His spouse was reported to 
provide support in many areas of his daily activities.  The 
examiner found that the veteran did not have impairments of 
thought process or poor communication.  

On mental status examination, the veteran was noted to have 
moderately depressed mood with appropriate but constricted 
affect of thought content.  The veteran was noted to be 
logical, coherent, and goal-oriented without obsessive or 
ritualistic behavior.  

The veteran was not suicidal or homicidal and had no 
deficiencies in cognitive function or memory.  Concentration 
and attention were noted to be moderately impaired.  

The veteran's insight and judgment were noted to be well 
preserved.  The examiner's diagnosis was that of chronic, 
severe PTSD with an assigned GAF score of 50.  

The examiner opined that based on a review of the claims file 
"it [was] reasonable to conclude that since the last 
examination this veteran ha[d] experienced a worsening of 
signs and symptoms ascribed to PTSD."  

Having reviewed the complete record for the period prior to 
October 20, 2004, the Board believes that the evidence of 
record supports the assignment of a rating of 50 percent for 
that period of the appeal in this case.  

Specifically, the Board finds that the evidence demonstrates 
that the veteran's manifestations of the service-connected 
PTSD more closely approximate the criteria for a 50 percent 
rating under DC 9411.  

From November 2000 to September 2001, the medical evidence 
establishes that his PTSD symptoms were becoming worse, as 
demonstrated by findings of increasing depression, resistance 
to a variety of potent, sedating medications, and indication 
that the veteran was "living a very constricted life."  

In June 2000, the veteran stopped working due to his physical 
and psychiatric difficulties that included diabetes, chronic 
recurrent sinusitis, and PTSD.   In November 2001, the 
veteran's treating physician found him to be "unable to 
continue to work" for those medical reasons.  

On VA examination in February 2002, the veteran exhibited 
moderately anxious and depressed mood with congruent affect.  
He presented with difficulties in concentration and attention 
and was diagnosed with chronic, severe, PTSD with severe 
dysthymia linked to PTSD.  

However, given the VA examiner assigned a GAF score of 60, 
indicative of moderate symptoms, the Board finds that the 
medical evidence more nearly approximates the criteria of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing effective 
work and social relationships for 50 percent rating during 
this period.  

For the period prior to October 20, 2004, the veteran was not 
entitled to a rating in excess of 50 percent.  

For the period since October 20, 2004, the Board finds that 
the veteran's service-connected PTSD also meets the criteria 
for a higher rating of 70 percent.  

In this regard, the Board relies on the October 2004 VA 
examination report in which the examiner concluded that the 
veteran's PTSD symptoms had worsened since the February 2002 
VA examination.  The veteran was assigned a GAF score of 50, 
indicative of serious symptoms during the latter.  

As such, the Board finds a factual basis for concluding that 
the service-connected PTSD is productive of a level of 
disablement that more nearly resembles of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
and an inability to establish and maintain effective 
relationships beginning on April 20, 2004.  

In summary, the Board finds that, for the period prior to 
October 20, 2004, a 50 percent evaluation is for application 
with a 70 percent rating warranted thereafter.  38 C.F.R. § 
4.7.  



ORDER

An increased evaluation of 50 percent for the period prior to 
October 20, 2004 and a rating of 70 percent beginning on 
October 20, 2004 for the service-connected PTSD are granted, 
subject to the regulations governing the payment of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


